United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3381
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Thomas Richard Jager

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: June 5, 2015
                               Filed: June 19, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Thomas Jager directly appeals the sentence that the district court1 imposed
upon his guilty plea to fraud offenses. His counsel has moved to withdraw, and in a

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
brief filed under Anders v. California, 386 U.S. 738 (1967), he argues the sentence
is unreasonable. In a supplemental brief, Jager also argues that the sentence is
unreasonable, and challenges various Guidelines calculations.

       We decline to review Jager’s challenges to the Guidelines calculations, because
his pre-sentencing stipulation to the Guidelines range, coupled with defense counsel’s
statement at sentencing that Jager had no objections to the presentence report’s facts
and Guidelines calculations, constituted withdrawal of his previous objections. See
United States v. Olano, 507 U.S. 725, 733 (1993) (waiver is intentional abandonment
of known right and results in issue being unreviewable on appeal). We conclude that
the sentence is not unreasonable. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (abuse-of-discretion review of sentence). Finally, upon
independently reviewing the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-